Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered May 16, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s credibility determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence warrants the conclusion that defendant was a steerer connected to several drug locations, that he initiated the transaction by offering to sell drugs to the undercover officer, that he attempted unsuccessfully to make the sale at one location, and that he consummated it at a second location.
*232The court properly closed the courtroom to the general public during the testimony of an undercover officer, while allowing defendant’s family to remain in the courtroom. He testified that, among other things, he expected to return to undercover operations in the vicinity of defendant’s arrest in less than a month from the date of his testimony, was concerned about unapprehended “lost subjects,” and took various measures to protect his identity (see People v Ramos, 90 NY2d 490, 498-499 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]). Concur—Tom, J.P., Andrias, Saxe and Sullivan, JJ.